Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 15-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The newly filed claims and the elected claimed are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as one in which the polymer dispersion and the second component are provided to the mixer instead of to a first and second source, respectively.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phares (US 2019/0252668).
Regarding claims 1, 9, 11 and 14, Phares discloses an apparatus for forming an energy storage device electrode film mixture, comprising: 
a first source comprising a polymer dispersion (see paragraph 42 which discloses a polymer binder), wherein the polymer dispersion comprises a polymer binder (such as PTFE, paragraph 35) and a critical or supercritical fluid (see paragraph 42 which discloses a polymer dispersed in supercritical carbon dioxide), and wherein the polymer binder is a first component of an energy storage device electrode film mixture; 
a second source comprising a second component (such as a core particle which inherently comes from a different source than the polymer binder) of the energy storage device electrode film mixture; 
a mixer configured to receive the polymer dispersion and the second component, and to form a slurry comprising the polymer dispersion and the second component (paragraph 42 which discloses agitating the binder, core particles and supercritical fluid); and 
a decompressor configured to receive and decompress the slurry, and further configured to vaporize the critical or supercritical fluid and deposit dry polymer binder onto the second component (paragraph 42). 
Regarding claims 2-5, Phares further discloses the second component is graphite (paragraphs 31 and 32).
Regarding claims 6-8, Phares further discloses the second component comprises a lithium oxide and/or sulfur (paragraphs 31 and 32).
Regarding claim 10, Phares further discloses a solution of the polymer binder in the supercritical fluid (see paragraph 42 which discloses dissolving).
Regarding claims 12 and 13, Mori discloses a vessel to filter and collect dried particles (see paragraph 56 which discloses collecting the pre-coated particles, suggesting some sort of vessel is involved and filtration occurs as a result of evaporation of the CO2, leaving behind particles).
Regarding claim 14, Phares further discloses the decompressor comprises an orifice, and wherein the decompressor is configured to pass the slurry through the orifice to decompress the slurry and vaporize the fluid (see paragraph 56 which discloses the possibility of using an aerosol to decompress).

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. On pages 5 and 6, Applicant argues that Phares does not teach the claimed structure.  Specifically, on page 5, Applicant argues that Phares does not teach of a “first source comprising a polymer dispersion”.  The Office respectfully disagrees with this argument.  As best understood, it appears as though Applicant is limiting the term “source” to a specific physical structure that is depicted in Fig. 3, for example.  It is the position of the Office that the term “source” is very broad and does not impart any specific structure other than it must include the claimed composition.  In other words, Phares inherently teaches a “source” as there is disclosure of the claimed composition of a polymer dispersion in Phares. If Applicant would like the interpretation of “source” to be more narrow, amendments need to be made to indicated the structure of said “source”, rather than just reciting a “source”.
On page 6, Applicant goes on to argue that “Phares does not have a first source comprising a polymer dispersion and a critical or supercritical fluid”. It is noted that this is not claimed.  Applicant claims a first source comprising “the polymer dispersion comprises a polymer binder and critical or supercritical fluid”.  
Applicant then goes on to argue that Phares does not have a mixer configured to receive the polymer dispersion from the first source and the second component from the second source.  The Office respectfully disagrees with this argument.  As mentioned above, it is the position of the Office that barring any specific claimed structure, a “source” provides no structure other than stating that a composition is present in that structure.  Furthermore, Applicant’s language of using “a first source comprising” and “a second source comprising” leaves the terms open ended meaning that there is no required separation between the first source and second source.  The first source can comprise the second source, in addition to the polymer dispersion and the second source can comprise the first source, in addition to the second component.  
On page 6, Applicant argues that Phares does not teach “a decompressor” within paragraph 42.  The Office respectfully disagrees with this.  Paragraph 42 explicitly states a structure that can decompress the mixture.  There is no requirement in the claims that the decompressor is physically separate from the mixer.   Paragraph 42 explicitly states:

    PNG
    media_image1.png
    73
    407
    media_image1.png
    Greyscale

As best understood, Applicant is arguing that the claims should be interpreted as having a first and second source separate from each other and also a decompressor that is physically separate from the mixer.  Applicant has not claimed either of these features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725